?- -
                                            05-18-00596-CV



                                         CAUSE NO. JC 18-00535-W
                                                                                           RECEIVED IN
       IN THE INTEREST OF                                §                         5th COURT
                                                                        IN TIIE DISTRICT     OF APPEALS
                                                                                          COURT  OF
                                                         §                            DALLAS, TEXAS
       JALILJAl'VION WOOTEN                              §                  DALLAS6/5/2018
                                                                                   COUNTY, 10:31:16
                                                                                               TEXASAM
       DEWANE JAl'CION LAMPKIN                           §                              LISA MATZ
                                                                                          Clerk
                                                         §
       A CHILD                                           §                    304 JUDICIAL DISTRICT


       ORDER TRANSFERRING SUIT AFFECTING THE PARENT-CHILD RELATIONSHIP

       This Court, after considering the pleadings, finds that no controverting affidavit has been filed,
       that transfer is mandated by § 155.201(b), Texas Family Code, that this Court has authority to
       effect the transfer pursuant to § 262.203(a), Texas Family Code, and that the Motion to Transfer
       filed by Department of Family and Protective Services should be granted.

       The Court finds that the ex parte orders for the protection of the children, JALIL JAI'VION
       WOOTEN AND DEWANE JAI'CION LAMPKIN, were signed by the Judge of this Court on or
       about May 8, 2018. The statutory deadline/ dismissal date for this case is May 13, 2019. The
       Court further finds that the most recent hearing in this case was an Adversary hearing concluded
       on May 31, 2018. The Court further finds that the next hearing is due to be held on or before
       June 29, 2018, as a status hearing.

       IT IS THEREFORE ORDERED that jurisdiction over the person and the status of the child
       named herein, which jurisdiction had been established in Cause Number JC-18-535-W, styled In
       the Interest of JALIL JAl'VION WOOTEN AND DEWANE JAl'CION LAMPKIN, in the 304
       Judicial District Court of Dallas County, is transferred to the appropriate District Court, BEXAR
       County to render all further orders to protect the health and safety of the child subject of this suit.

       The clerk of this Court is ordered to transmit, no later than the 10th working day after the date
       this transfer order is signed, to the appropriate District, BEXAR County, the complete files in all
       matters affecting the child in any pending proceeding, including certified copies of all entries in
       the minutes, and a certified copy of each final order and a certified copy of the order of transfer
       signed by the transferring court, in accordance with the provisions of §155 .207(a) of the Texas
       Family Code. The clerk of the aforementioned Court is ordered to·keep a copy of the transferred
       files.

       Present at hearing on :
       DFPS REPRESENTATIVE, Shalonda Brown, Shalonda.Brown@dfps.state.tx.us
       Attorney for DFPS, Carrie Chavez, carrie.chavez@dallascounty.org
       Attorney and guardian ad ]item, Edwin Nwokocha, nwokochalaw@aol.com
       Attorney for Respondent Mother, Shannon Timberlake, shannontimberlake81@gmail.com


       Order Transfening Suit

                                                                                                        ASAP04
9




                SIGNED T H I S ~ DAY OF M




                                                     OGE ANDREA MARTIN
                                            DISTRICT COURT




    Order Transferring Suit

                                                                         ASAP04